Carroll, J.
The employee operated a dish washing machine at a hotel in Boston. He was walking in the corridor, returning from the toilet room. As he was about to pass a small room known as the bell boys’ locker room, he saw a paper in this room on a bench ten or fifteen feet from the corridor. The employee testified that he was going into this locker room “to get a newspaper”; that “None of his belongings were in that room”; that “The place [where] he slipped was in the locker room, just across the threshold.” He fell in this locker room and suffered an injury for which compensation was awarded under the workmen’s compensation act. There was no evidence that the plaintiff’s employment called upon him to be in this room, nor was there evidence that it was incidental to his employment to enter this room. The insurer appealed from the decision of the Superior Court in favor of the employee.
It is not questioned that the employee could recover if injured in the corridor while returning from a toilet. Sundine’s Case, 218 Mass. 1. Von Ette’s Case, 223 Mass. 56. But the principle of these cases is not applicable when the employee leaves the sphere of his employment for some purpose of his own, not incidental to his employment. This well settled rule has been followed in many decisions. Ross v. John Hancock Mutual Life Ins. Co. 222 Mass. 560. O’Toole’s Case, 229 Mass. 165, 167. Rochford’s Case, 234 Mass. 93. Babineau’s Case, 254 Mass. 214. The employee was injured in the locker room. In going into this room he departed from the sphere of his employment. There was no causal connection between his employment and the injury. It was not incidental to his employment to enter the *574locker room. In going there he was engaged in doing something for himself, not connected with his employment nor incidental to it. O’Toole’s Case, 229 Mass. 165. Rochford’s Case, 234 Mass. 93. Babineau’s Case, 254 Mass. 214.
It is argued by the employee that this point is not open. We do not agree with this contention. The employee was bound to prove that his injury arose out of and in the course of his employment. He has not done this. His injury was not caused by his employment.
The decree is reversed and a decree is to be entered for the insurer.

So ordered.